Citation Nr: 1038762	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-49 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for periodontitis due to 
wisdom teeth extractions, for compensation purposes.

2.  Entitlement to service connection for periodontitis due to 
wisdom teeth extractions, for VA outpatient dental treatment 
purposes.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2009 rating decision in which the RO denied the 
Veteran's claim for service connection for periodontitis due to 
wisdom teeth extractions.  In June 2009, the Veteran filed a 
notice of disagreement (NOD).  This claim also arose from 
February 2009 correspondence in which the VA Medical Center 
(VAMC) in Fayetteville, North Carolina denied the Veteran's claim 
for service connection for periodontitis due to wisdom teeth 
extractions for the purpose of entitlement to VA outpatient 
dental treatment.  In March 2009, the Veteran filed an NOD.  A 
statement of the case (SOC) was issued by the RO in November 2009 
as to both issues, and in December 2009, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

The Board's decision addressing the claim for service connection 
for periodontitis due to wisdom teeth extractions , for 
compensation purposes, is set forth below.  The claim for service 
connection for periodontitis due to wisdom teeth extractions, for 
VA outpatient dental treatment purposes, is addressed in the 
remand following the order; that matter is being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In October 1969, the Veteran's teeth numbered 1, 16, 17, and 
32 were extracted.

3.  The Veteran is currently diagnosed with localized severe 
periodontitis; he has not suffered tooth loss due to loss of 
substance of the body of maxilla or mandible without loss of 
continuity or disease such as osteomyelitis.



CONCLUSION OF LAW

The claim for service connection for periodontitis due to wisdom 
teeth extractions, for compensation purposes, is without legal 
merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

At the outset, the Board notes that, in connection with the claim 
for service connection for periodontitis due to wisdom teeth 
extractions, the Veteran has been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity to 
present evidence and argument with respect to this claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, this claim lacks legal merit.  As the law, and 
not the facts, is dispositive of this claim, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter).

II.  Service Connection for Compensation Purposes

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under current legal authority, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, but only if such bone loss is due 
to trauma or osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment and cannot be considered for compensation purposes.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for 
periodontitis due to wisdom teeth extractions, for compensation 
purposes, is not warranted.

Private dental treatment records reflect that the Veteran has 
been diagnosed with localized severe periodontitis resulting in 
bone loss on the facial and distal portions of tooth number 31, 
which has been determined by the Veteran's private dentist to 
"probably" be related to the prior impaction of tooth number 
32.  As noted, however, periodontal disease is not considered 
disabling for VA disability compensation purposes.  See 38 C.F.R. 
§ 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no 
evidence that the Veteran has tooth loss due to loss of body of 
the maxilla or mandible caused by in-service trauma or 
osteomyelitis.  The record reflects that the Veteran's bone loss 
around tooth number 31 is due to periodontal disease.

As the Veteran seeks service connection for periodontitis, and 
periodontitis can only be considered service connected for the 
purpose of establishing eligibility for outpatient dental 
treatment-and not for compensation purposes- the claim for 
service connection, for compensation purposes, must be denied.  
Where, as here, the law and not the evidence is dispositive, the 
claim must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for periodontitis due to wisdom teeth 
extractions, for compensation purposes, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  
 
Alternatively, the Veteran is seeking service connection for 
periodontitis due to wisdom teeth extractions for the purpose of 
establishing entitlement to VA outpatient dental treatment.  
Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include, inter alia, veterans 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

A noncompensable service-connected dental condition includes 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease.  38 C.F.R. § 3.381.

The Veteran has been diagnosed with localized severe 
periodontitis.  He alleges that he experienced "service trauma" 
during active duty in the form of malpractice during the 
extraction of tooth number 32, which caused this disability.  
Under the applicable statute for Class II(a) eligibility, 
38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an injury or 
wound produced by an external physical force during the 
performance of military duties, and does not include the intended 
result of proper medical treatment."  Nielson v. Shinseki, 607 
F.3d 802, 804 (Fed. Cir. 2010).  In Nielson, however, the Federal 
Circuit also held that "service trauma"-in the context of 
establishing Class II(a) eligibility-could be the unintended 
result of medical treatment due to military negligence or 
malpractice.

Private dental treatment records note that the Veteran's bone 
loss on the facial and distal of tooth number 31 was "probably" 
related to the prior impaction of tooth number 32.  The Veteran's 
private dentist also noted that allowing a tooth with an 11 
millimeter pocket to go untreated was not sound dentistry.  It 
remains unclear, however, whether the Veteran's periodontitis 
with bone loss was caused by the unintended result of medical 
treatment due to military negligence of malpractice.

When a detailed report of dental examination is essential for a 
determination of eligibility for benefits, dental examinations 
may be authorized for those claimants requiring examination to 
determine whether the dental disability is service connected.  38 
C.F.R. § 17.160 (2009).

Accordingly, the RO should arrange for the Veteran to undergo 
examination by a dentist, at a VA medical facility.  The Veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause may result in denial of the claim 
for service connection for periodontitis due to wisdom teeth 
extractions, for VA outpatient dental treatment purposes (as the 
original claim will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed As indicated, the 
RO's adjudication of this claim must include consideration of all 
pertinent evidence added to the claims file since the RO's last 
adjudication of the claim warranted by the VCAA prior to 
adjudicating the claim remaining n appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action: 

1.  The RO should furnish to the Veteran a 
letter requesting that he provide information 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the remaining claims on appeal 
that is not currently of record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claims within the 
one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo dental 
examination, by a dentist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the dentist 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, including x-rays, (with all 
results made available to the examining 
dentist prior to the completion of his or her 
report), and all clinical findings should be 
reported in detail.

The dentist should offer an opinion, 
consistent with sound medical judgment, as to 
the following matters:

a.  whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability), that 
the military dentist failed to 
exercise the degree of care that 
would be expected of a reasonable 
dentist in extracting tooth number 32 
during service; and, if so, 

b.  whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability), such 
failure proximately caused the 
Veteran's localized severe 
periodontitis.

In rendering the requested opinion, the 
dentist should specifically consider the in- 
and post-service treatment records and the 
private treatment records.

The dentist should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the remaining claim on appeal in 
light of all pertinent evidence (to 
particularly include all that added to the 
claims file since the RO's last adjudication 
of these claims) and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
him the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


